Title: To James Madison from Joel Barlow, 9 May 1809
From: Barlow, Joel
To: Madison, James


Dear Sir
Kalorama 9 May 1809.
I observed with pleasure in your inaugural speech that you still keep in view the immense importance of public improvements, the advancement of science, & the general diffusion of information, as essential to the happiness of our country. And I cannot but hope that the time is now approaching when some portion of the attention of Congress may be fixt on these objects.
The ample scope of your mind must have so fully embraced them in all their bearings upon the republican system, & especially upon the present most interesting state of this country, that it would seem rather impertinent than merely useless for me to lay them before you in detail.
Among the innumerable advantages to be derived from them I will mention only one, as I do not recollect to have seen that one developed in the manner it deserves. The great national sin of this country is the universal & inordinate pursuit of wealth as a means of distinction. We have no titles of nobility, few occasions of acquiring military honors, & not many of a civil or political nature. Our young men therefore almost without exception press forward in the pursuit of gain. It becomes the national passion, it gives the means of domineering, of corrupting & being corrupted; & if not checked in its career it must & will pull down the republican system in America. Ambition, or the desire of distinction, is an inherent principle in the moral habits of men. You cannot eradicate it; & you ought not to do it if you could, because it is naturally useful, & only destructive when ill directed. Multiply then the useful objects of ambition, to balance as far as possible the hurtful ones. Let the liberal sciences be held in high estimation, I mean by the government; let the men who are engaged in the instruction of youth, in literature, in the useful arts, in public works, always find themselves gratified with a portion of public esteem. And although nine out of ten among the men of letters do no individual good, yet the fashion brings forward the tenth, who is highly useful; and it keeps them all out of mischief.
The other more striking national advantages to be derived from these liberal pursuits, as hinted at in that part of your speech, are too obvious to escape any man of sound reflection. Without them our political institutions cannot be preserved, with them they cannot easily be lost.
I have no doubt of your intention of establishing some general system on this subject during your administration. An important consideration is to seize the most proper time, & to discover the best manner. It is possible that the approaching session may be the most auspicious moment to bring it into the view of the legislative body. Should there be no menacing appearances from France it would seem that our European relations are now in a tranquilizing posture; the part you have acted in calming them will give you a high degree of popularity & influence, such as can hardly be exceeded at the opening of any future session; Mr. Gallatin’s report on public improvements has excited great attention to one of the most essential branches of the system; the alarm that has been given on the subject of dismembering the empire by late proceedings in some of the states must ⟨have⟩ prepared the minds of the great mass of good patriots to adopt the wisest measures for cementing the union, among which may be an amendment of the constitution, so far as to place it clearly within the authority of Congress to apply public moneies to public works & to incorporate societies; and I know that many good men (I may almost say the public mind) will expect something of the kind to be brought forward without risking its eventual loss by a farther delay.
It will then remain to discover the best mode of organising the system. On this subject the pamphlet I published some years ago may be very defective, but it may at the same time embrace some useful hints. I take the liberty to hand you herewith a copy of it. And should you be of opinion that there is any thing that I can do, either in new modelling the plan there sketched or making a new one, I shall be ready to obey your commands on a subject I have so much at heart. With great respect yr. obt. sert.
Joel Barlow
